JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} On March 24, 2008, the relator, Thomas Frazier, commenced this procedendo action against the respondent, Judge Shirley Strickland Saffold, to compel her to rule on his motions to clarify sentences and for an order to compel, which he filed in the underlying cases,State v. Frazier, Cuyahoga County Common Pleas Court Case Nos. CR-320159 and CR-322046, in May 2007.1 On May 27, 2008, the respondent moved for summary judgment on the grounds of mootness. Attached to the dispositive motion were copies of certified journal entries, file-stamped May 27, 2008, in the underlying cases, denying Frazier's motions to clarify. These journal entries establish that Frazier has received his requested relief, rulings on his motions, and that this procedendo action is moot. Frazier never filed a response to the motion for summary judgment.
 {¶ 2} Accordingly, the court grants the respondent's motion for summary judgment and denies the writ. The parties are to bear their own costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B). *Page 4 
JAMES J. SWEENEY, A.J., and MARY J. BOYLE, J., CONCUR
1 Frazier maintains that the Ohio Department of Corrections and Rehabilitation has improperly calculated his sentence relating to the gun specifications. He filed the motions in an effort to correct the sentences.
 *Page 1